DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Shimizu (US 2019/0256104 A1) discloses a driving assist system that assists driving of a vehicle (In fig. 1 and paragraph [0027], Shimizu discloses a driver assistance system 10), 
the driving assist system comprising:
a processor (In fig. 2 and paragraph [0033], Shimizu discloses that the driver assistance system 10 includes a driver assistance control device 100, and that “the driver assistance control device 100 is provided with a central processing unit (CPU) 101 as a control unit”; the examiner understands the CPU to inherently contain a processor) configured to execute driving assist control (In paragraph [0028], Shimizu discloses that “the output control device 31 is included in a driver assistance unit that executes driver assistance”) that has a plurality of control modes associated with a plurality of scenes (In paragraph [0043], Shimizu discloses that in step S100 “the CPU 101 acquires information on the driving conditions of the vehicle and the driving environment surrounding the vehicle”; in paragraph [0044], Shimizu discloses that in step S110 the CPU 101 selects the mode of driver assistance “using the acquired driving conditions and driving environment”; the examiner understands the acquired information of driving conditions and driving environment used to determine the mode of driver assistance to indicate a “scene”) on a one-to-one basis (In paragraph [0044], Shimizu discloses an 
a memory device (In fig. 2 and paragraph [0033], Shimizu discloses that the driver assistance system 10 includes a driver assistance control device 100, and that “the driver assistance control device 100 is provided with a memory 102”) in which driving environment information indicating a driving environment for the vehicle (In paragraph [0043], Shimizu discloses that “the CPU 101 acquires information on the driving conditions of the vehicle and the driving environment surrounding the vehicle”; see also paragraph [0033] where Shimizu discloses that the memory 102 includes “a memory, for example, a RAM, that can be read and written by the CPU 101”; the examiner understands that the memory 102 stores the driving environment information acquired by the CPU 101) and plural pieces of scene description information respectively defining the plurality of scenes are stored (In paragraph [0033], Shimizu discloses that “the memory 102 is provided with a memory, for example, a ROM, that stores the driver assistance control program P1”; see also paragraph [0042] where Shimizu discloses that “the driver assistance control process is executed when the CPU 101 executes the driver assistance control program P1”; the examiner understands that because the determination step S110 as described above is part of program P1 stored on the memory 102, the conditions that define the “scenes” used to determine the mode of driving assistance must be stored in memory 102 as part of program P1, where 
the processor recognizes a scene corresponding to the driving environment among the plurality of scenes as a subject scene, based on the driving environment information and the plural pieces of scene description information (In paragraph [0044], Shimizu discloses that in step S110 the CPU 101 selects the mode of driver assistance “using the acquired driving conditions and driving environment”; as described above, in paragraphs [0046] and [0048], Shimizu discloses the conditions which are used to select one of the four modes in a specific embodiment, where the examiner understands these conditions to be the plural pieces of scene description information that define the “scenes” used to determine the mode of driving assistance),
a selected control mode is one associated with the subject scene among the plurality of control modes (In paragraph [0044], Shimizu discloses that in step S110 the CPU 101 selects the mode of driver assistance “using the acquired driving conditions and driving environment”; as described above, in paragraphs [0046] and [0048], Shimizu discloses the conditions which are used to select one of the four modes in a specific embodiment, where the examiner understands these conditions to define the “scenes” used to determine the associated mode of driving assistance),
selected scene description information is one defining the subject scene among the plural pieces of scene description information (In paragraph [0044], Shimizu discloses that in step S110 the CPU 101 selects the mode of driver assistance “using the acquired driving conditions and driving environment”; as described above, in paragraphs [0046] and [0048], Shimizu discloses the conditions which are used to select one of the four modes in a specific embodiment, where the examiner understands these conditions to be the plural pieces of scene description information that define the “scenes” used to determine the mode of driving assistance) and indicates parameters used in the driving assist control of the selected control mode (In paragraphs [0046] and [0048], Shimizu discloses the conditions which are 
the processor executes the driving assist control of the selected control mode (In paragraph [0044], Shimizu discloses that in step S110 the CPU 101 selects the mode of driver assistance “using the acquired driving conditions and driving environment”; as described above, in paragraphs [0046] and [0048], Shimizu discloses the conditions which are used to select one of the four modes in a specific embodiment, where the examiner understands these conditions to define the “scenes” used to determine the mode of driving assistance; in paragraph [0028], Shimizu discloses that “the output control device 31 is included in a driver assistance unit that executes driver assistance”) based on the parameters indicated by the selected scene description information (In paragraph [0046], Shimizu discloses that the mode of the driver assistance is determined between the ACC and CC modes “using the driving environment such as the position and speed of the other vehicle M1” where upon detection of the other vehicle M1, the CPU 101 selects the ACC mode and where the other vehicle M1 is not detected, the CPU 101 selects the CC mode; in paragraph [0044], Shimizu discloses where the ACC mode must include parameters for keeping “the inter-vehicle distance (i.e., follow distance) between the system-equipped vehicle 500 and a vehicle traveling ahead constant within the set speed” that are 

Shimizu does not explicitly disclose that when the subject scene changes from a first scene to a second scene, the processor notifies an occupant of the vehicle of switching of the selected control mode before switching the selected scene description information and the selected control mode,
wherein
when notifying the occupant of the switching, the processor requests the occupant for approval of the switching,
when the occupant approves the switching, the processor executes the switching,
when the occupant refuses the switching, the processor requests a driver of the vehicle to perform manual driving, and
when the occupant refuses the switching, the processor beforehand switches the selected scene description information during execution of the manual driving and notifies the driver that resumption of the driving assist control is possible.

However, Rafferty teaches that when the subject scene changes from a first scene to a second scene, the processor notifies an occupant of the vehicle of switching of the selected control mode 
wherein when notifying the occupant of the switching, the processor requests the occupant for approval of the switching (In paragraph [0042], Rafferty teaches that “In some embodiments, the notification of the adjustment may include an opportunity for a user to prevent the adjustment in driving mode such that no adjustment in driving mode actually occurs if the user vetoes the adjustment. For example, a graphical user interface on the display 104 may include a “cancel” button or the like”), 
when the occupant approves the switching, the processor executes the switching (In paragraph [0014], Rafferty discloses that the “notification of vehicle settings changes may enable a user to accept or deny the change, or in instances in which the change occurred automatically, to reset to a previous setting or group of settings”).

The combination of Shimizu and Rafferty does not explicitly disclose wherein
when the occupant refuses the switching, the processor requests a driver of the vehicle to perform manual driving, and
when the occupant refuses the switching, the processor beforehand switches the selected scene description information during execution of the manual driving and notifies the driver that resumption of the driving assist control is possible.

However, Cross teaches that when the occupant refuses the switching, the processor requests a driver of the vehicle to perform manual driving (“On page 16 lines 4-8, Cross teaches that “the operator 

The combination of Shimizu, Rafferty, and Cross does not explicitly disclose wherein
when the occupant refuses the switching, the processor beforehand switches the selected scene description information during execution of the manual driving and notifies the driver that resumption of the driving assist control is possible.

Claims 1-2 and 4-8 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665